Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 10, 2021

                                           No. 04-21-00543-CV

                                          IN RE Nancy ALANIS

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2019-CV-00584
                          Honorable David J. Rodriguez, Judge Presiding


                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

           Relator’s petition for writ of mandamus is DENIED. An opinion will be forthcoming.


           It is so ORDERED on December 10, 2021.

                                                                    PER CURIAM


           ATTESTED TO: _____________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT




1
  This proceeding arises out of Cause No. 2019-CV-00584, styled Wells Fargo Bank National Association, as
Trustee for the Pooling and Servicing Agreement Dated as of October 1, 2006 Securitized Asset Backed Receivables
LLC Trust 2006-NC2 Mortgage Pass Through Certificates, Series 2006 NC3 v. Nancy Alanis, pending in the County
Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding and Cause No. 2021-CI-
20923, styled Nancy Alanis v. Wells Fargo Bank National Association, as Trustee for the Pooling and Servicing
Agreement Dated as of October 1, 2006 Securitized Asset Backed Receivables LLC Trust 2006-NC2 Mortgage Pass
Through Certificates, Series 2006 NC3; and Mark Douglas Cronenwett, pending in the 224th Judicial District
Court, Bexar County, Texas, the Honorable Cathleen Stryker presiding.